DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Colgren et al. (U.S. Publication no. 2008/0149758) in view of Heaton (U.S. Publication no. 2012/0074264).
Re claim 19, Colgren et al. disclose a method for configuring a re-configurable aerial vehicle system for flight, said method comprising the steps of: evaluating the proposed flight profile; selecting wing sets based upon the evaluation of the flight profile; attaching the wing sets to the central body in preparation for flight; and flying the flight (see paragraph [0008] and Fig. 1).
Colgren et al. do not disclose that the wing sets comprise thrust producing elements.
Heaton discloses a reconfigurable aerial vehicle that includes wing sets 124 that comprise thrust producing elements 135 on said wing sets (see Fig. 3).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to modify Colgren et al. to include wing sets that comprise thrust producing elements because Heaton teaches that such a predictable arrangement will result in a wing configuration that substantially reduces landing speed while making air travel safer (see paragraph [0005]).
Re claim 22, Heaton disclose a mainbody section 112 that comprises a vertical airfoil 120 (see Fig. 3).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Colgren et al. (U.S. Publication no. 2008/0149758) in view of Heaton (U.S. Publication no. 2012/0074264) as applied to claim 19 above, and further in view of Alley et al. (U.S. Patent no. 9,545,991).
Re claim 20, Colgren et al. in view of Heaton do not disclose selecting a nose section based upon the payload requirements of the flight and assembling the selected nose section.
Alley et al. discloses a method for a reconfigurable aerial vehicle 605 that comprises selecting a nose section based upon the payload requirements of the flight and assembling the selected nose section (see col. 9, line 62 – col. 10, line 17 and Fig. 6A).
It would have been obvious to one of ordinary skill in the relevant art before the effective filing date of the invention to further modify Colgren et al. to include selecting a nose section based upon the payload requirements of the flight and assembling the selected nose section because Alley et al. teach that such an arrangement will result in an improved aerial vehicle with deployable components (see col. 1, lines 44-45).
Allowable Subject Matter
Claims 21, 23 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
5.	Applicant’s arguments with respect to claim 19 have been considered but are moot because Applicant’s arguments do not apply to the new grounds of rejection necessitated by Applicant’s amendment. 
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L DIXON whose telephone number is (571)270-3319.  The examiner can normally be reached on 9:30am - 5:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KEITH L DIXON/Examiner, Art Unit 3644

/BRIAN M O'HARA/Primary Examiner, Art Unit 3642